Case: 15-50292      Document: 00513270685         Page: 1    Date Filed: 11/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-50292
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       November 13, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

JUAN CARLOS AGUILAR-OSORTO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-186


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges
PER CURIAM: *
       Juan Carlos Aguilar-Osorto was convicted of illegal reentry and received
a within-guidelines sentence of 41 months of imprisonment followed by a three-
year term of supervised release. On appeal, he argues that his sentence was
substantively unreasonable because it was greater than necessary to satisfy
the sentencing goals of 18 U.S.C. § 3553(a). As Aguilar-Osorto raised this




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50292     Document: 00513270685      Page: 2   Date Filed: 11/13/2015


                                  No. 15-50292

objection below, our review is for abuse of discretion. See Gall v. United States,
552 U.S. 38, 51 (2007).
      A sentence imposed within a properly calculated guidelines range is
accorded a presumption of reasonableness and is rebutted only if the district
court fails to consider a significant factor, gives weight to an irrelevant factor,
or clearly errs in balancing the sentencing factors. United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009); United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006). Aguilar-Osorto’s empirical basis challenge to the presumption of
reasonableness is foreclosed. See United States v. Duarte, 569 F.3d 528, 529-
31 (5th Cir. 2009). We have rejected the argument that a sentence imposed
pursuant to U.S.S.G. § 2L1.2 is greater than necessary to meet the § 3553(a)
goals as a result of any double counting inherent in that Guideline, see Duarte,
569 F.3d at 529-31, as well as the argument that illegal reentry is merely an
international trespass offense, see United States v. Juarez-Duarte, 513 F.3d
204, 212 (5th Cir. 2008). Aguilar-Osorto’s remaining arguments are nothing
more than a disagreement with the district court’s weighing of the § 3553(a)
factors, which is insufficient to show the court abused its discretion. See United
States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008).
      AFFIRMED.




                                        2